[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                               No. 07-10891                    March 26, 2008
                           Non-Argument Calendar             THOMAS K. KAHN
                                                                  CLERK
                         ________________________

                  D. C. Docket No. 06-00054-CR-OC-10-GRJ

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                    versus

EDGAR HOOPER, III,
a.k.a. Peanut,

                                                           Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                       _________________________

                               (March 26, 2008)

Before CARNES, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Edgar Hooper appeals his conviction for use of a firearm during an
attempted robbery. 18 U.S.C. §§ 924(c)(1)(A), 2113(a). Hooper argues that the

evidence was insufficient to prove he “used” a firearm during the crime. We

affirm.

      A person violates federal law when “during and in relation to any crime of

violence” he “uses or carries a firearm[] or . . . , in furtherance of any such crime,

possesses a firearm . . . .” 18 U.S.C. § 924(c)(1)(A). To sustain a conviction for

the use or possession of a firearm, “the government must have sufficient evidence

on both the ‘uses and carries’ prong and the ‘during and in relation to’ prong.”

United States v. Timmons, 283 F.3d 1246, 1250 (11th Cir. 2002) (interpreting

section 924(c)(1)(A)). This test requires the government to prove “either that [the

defendant] used or carried the firearm during and in relation to the . . . crime, not

both.” Id.

      At trial, there was a conflict in testimony about Hooper’s use of a firearm.

Lieutenant Richard Edwards testified that he watched Hooper adjust a face mask

and enter the Merchant & Southern Bank in Ocala, Florida, with a gun in his hand.

When Edwards yelled, “[f]reeze, police,” and drew his service revolver, Hooper

ran out of the bank. Two bank tellers, Amanda Carrier and Susan Berry, testified

that they also observed the masked robber with a gun in his hand. Edwards

pursued Hooper, watched Hooper discard his mask and gun, and observed



                                            2
Hooper’s face when he twice glanced back at Edwards. Hooper admitted at trial

that he entered the bank with a gun and the intent to rob the bank, but testified,

contrary to Edwards, that the gun remained in his pocket.

      The trial resolved this conflict. The jury considered the conflicts in the

testimony and, by returning a verdict against Hooper, found Edwards more

credible. See United States v. Thompson, 473 F.3d 1137, 1142 (11th Cir. 2006)

(“The jury gets to make any credibility choices, and we will assume that they made

them all in the way that supports the verdict.” (citing United States v. Kelly, 888

F.2d 732, 740 (11th Cir. 1989)). The jury was entitled to find, based on Edwards’s

testimony, that Hooper used a firearm in violation of Section 924(c)(1)(A).

      Even if we were to credit Hooper’s testimony, we would still conclude that

the record supports Hooper’s conviction. To violate section 924(c)(1)(A) under

the “carry” element, an individual need only possess a gun. See Timmons, 283

F.3d at 1250 (applying the plain language interpretation used in Muscarello v.

U.S., 524 U.S. 125, 127, 118 S. Ct. 1911, 1914 (1998), to the word “carry”).

Hooper’s testimony established that he “carried” a firearm when he concealed it in

his pocket and possessed it with the intent to rob the bank.

      Hooper’s conviction for using or carrying a firearm is AFFIRMED.




                                           3